UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1373


ROGER A. JOHNSON, JR.,

                Plaintiff - Appellant,

          v.

NEXT DAY BLINDS CORPORATION; GREAT WINDOWS SERVICES, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-02069-WMN)


Submitted:   November 25, 2013            Decided:   December 19, 2013


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Boniface K. Cobbina, LAW OFFICES OF BONIFACE K. COBBINA, P.C.,
Washington, D.C., for Appellant.  Meredith S. Campbell, Stacey
L. Schwaber, SHULMAN, ROGERS, GANDAL, PORDY & ECKER, P.A.,
Potomac, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roger A. Johnson, Jr., appeals the district court’s

orders    dismissing      his    employment    discrimination     action     and

denying his motion to alter or amend the judgment                      We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                Johnson

v. Next Day Blinds Corp., No. 1:09-cv-02069-WMN (D. Md. Nov. 1,

2012; Feb 21, 2013).        We dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented    in   the

materials      before   this    court   and   argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                         2